MEMORANDUM **
Don Wesley Cole appeals his 33-month sentence imposed after a guilty plea conviction to conspiracy to distribute marijuana, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.